
	
		II
		111th CONGRESS
		1st Session
		S. 825
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mrs. Lincoln (for
			 herself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to restore, increase, and make permanent the exclusion from gross income for
		  amounts received under qualified group legal services plans.
	
	
		1.Short titleThis Act may be cited as the
			 Legal Services Benefit Act of
			 2009.
		2.Exclusion for amounts received under
			 qualified group legal services plans restored, increased, and made
			 permanent
			(a)Increase of exclusionSubsection (a) of section 120 of the
			 Internal Revenue Code of 1986 (relating to amounts received under qualified
			 group legal services plans) is amended by striking the last sentence.
			(b)Restoration and permanence of
			 exclusionSection 120 of the
			 Internal Revenue Code of 1986 (relating to amounts received under qualified
			 group legal services plans) is amended by striking subsection (e) and by
			 redesignating subsection (f) as subsection (e).
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2008.
			
